Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the RCE filed on 04/05/2021.
2.	Claims 1, 8 and 15 have been amended.
3.	Claims 1-20 have been rejected.
Examiner’s Notes
4.    Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments

5.    Applicant’s arguments filed on 04/05/2021 have been fully considered but are moot in view of new grounds of rejection.
			
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

6. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the limitation “receiving, by an operating system of an information system from a basic input/output system (BIOS) of the information handling system, a notification received  by the BIOS from a baseboard management controller (BMC) of receipt of an update for a firmware of a peripheral component interconnect (PCI) component, by the BMC”.
It is not clear from the claim language that the PCI update notification is received by which component because the claims recite the language that notification (update of a firmware of a PCI component) received from a BIOS of an information handling system and the notification received by the BIOS and the receipt of an update by the BMC.
 Because if the notification is received from BIOS, it is not possible that the method/system receive the same notification by the same BIOS. The Claims further disclose receiving the receipt of the update by the BMC. Therefore, the claim language is vague and unclear that the update information is received by which component. 
The dependent claims are rejected under the same reason.
The Examiner interprets that claim language as a BMC receives the notification of the PCI firmware update information via an operating system of an information handling system.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al (US 20140195711) and further in view of Singh et al (US 20110119474)
As per claim 1,  Bhatia (US 20140195711)  discloses A method for updating component firmware, comprising [0069] communicate the replacement firmware to the PCI express interface 410, and instruct the PCI express interface that the replacement firmware is to be transmitted to the BMC 302. The PCI express interface 410, upon receiving the replacement firmware”),
receiving by an operating system of an information handling system from a basic input/output system (BIOS) of the information handling system, a notification received by the BIOS from a baseboard management controller (BMC) of receipt of an update for a firmware of a peripheral component interconnect (PC I) component, by the BMC, paragraph [0069] shows the update for a firmware of a peripheral component interconnect (PCI) component  and paragraph [0071] “The management program 354 communicates with the PCI express handler 332 in order to retrieve the replacement firmware from the PCI express module”), paragraph [0071] shows notify the management program regarding the PCI firmware update “Various mechanisms can be used to notify the management program 354 that the replacement firmware has been transmitted to the BMC 302 through the PCI express interface 306”) where the management program include the baseboard management controller (BMC) [0043], the management device 110 may be or may also include a baseboard management controller ("BMC"), [0044] the various information including the parameters are collected by a BMC through an operating system [0044] “for accessing the various parameters collected by a BMC through an operating system”), the information management system is shown in [0045]  host computer 102 to transfer IPMI messages to the management device 110, one of several system interfaces must be utilized. For instance, if an IPMI client application executing on the computer 102 needs to transmit information to the management device 110 regarding current CPU usage, the IPMI client application must utilize a "system interface" to do so. The [0018] [0032] [0035] [0036] [0043] [0059].

Bhatia does not specifically disclose halting traffic to the PCI component by an operating system and applying firmware update to the PCI after the operating system has halter traffic to the PCI component.  However, in an analogous art  Singh discloses the above limitation (Singh, Abstract, “The SPI BIOS chip can be disabled from write actions at a jumper/circuit level. When a SPI BIOS write enable jumper circuit is ON, a write protect pin of the serial peripheral interface BIOS is in the disabled state. In this regard, when the write protect pin is in the disabled state, the SPI BIOS content may be updated to the new BIOS software image from a BIOS install compact flash. When the BIOS write enable jumper circuit is OFF, the write protect pin of the serial peripheral interface BIOS is in enabled state. In this regard, when the write protect pin is in the enabled state the serial peripheral interface BIOS content cannot be updated”) and [0006] [0018 [0028], [0038], [0063].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of he claimed invention was made to incorporate the teaching of Singh with the method of Bhatia.  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve upgrading of a software efficiently. 
8. 	Claims 2, 4-6, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al (US 20140195711) and further in view of Singh et al (US 20110119474) and Kochar et al US (20160283221)
As per claim 2 the rejection of claim 1 is incorporated and further Bhatia discloses wherein the step of applying the firmware update to the PCI component   [0069] Bhatia does not specifically disclose resetting the PCI component. However, in an analogous 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of he claimed invention was made to incorporate the teaching of Kochar with the method of Singh and Bhatia.  The modification would be obvious because one of the ordinary skill in the art would be motivated to sequentially apply firmware updates to various hardware components across the plurality of servers without ever shutting down the entire plurality of servers.
As per claim 4 the rejection of claim 1 is incorporated and further Bhatia discloses, further comprising: storing, the PCI (Bhatia, [0068]  and the firmware update is received in a memory of the BMC [0069]; a system management to notify the BIOS of receipt of the firmware update ([0071] [0070]. 
Singh discloses interruption of the update process (Singh, [0033]). The modification would be obvious because one of the ordinary skill in the art would be motivated to improve upgrading of a software in any machine (Singh [007], [0018]).
Neither Bhatia nor Singh disclose however, in an analogous Kochar discloses: identify PCI component ([0043], [0037], [0044],  [0041]) the firmware update has been identified [0021], the update firmware is identified and the identified firmware is available for the identified hardware PCI [0026], the PCI component firmware updated is received [0044] updated firmware of the hardware are stored by the platform management [0024], the platform management module is the BMC [0021] storing by the BMC is shown in [0029], [0030], [0033], [0035] in a memory of the BMC is shown in [0040] [0035] where the hardware and storage components are memory [0032] [033]; triggering by the BMC, [0040], [0041]) Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of he claimed invention was made to incorporate the teaching of Kochar with the method of Singh and Bhatia.  The modification would be obvious because one of the ordinary skill in the art would be motivated to sequentially 
As per claim 5 the rejection of claim 4 is incorporated and further Bhatia discloses the receiving notification by the operating system. Bhatia  does not specifically disclose but Kochar discloses:   the identifier for the PCI component stored in the memory of the BMC [0041] [0043] [0037] [0044] [0026][0G24][0035] notify the operating system of receipt of the update [0041], The modification would be obvious because one of the ordinary skill in the art would be motivated to sequentially apply firmware updates to various hardware components across the plurality of servers without ever shutting down the entire plurality of servers.
Neither Bhatia nor Kochar specifically disclose however, in an analogous art Singh discloses accessing, by the BIOS, storing, by the BIOS, (Singh, Abstract, [0006], [0007] [0030] the storage component is a non-volatile random access memory (NVRAM) of the information handling system [0051] [0063] [0067] [0068]; and triggering, by the BIOS, a system control interrupt (Abstract, [0030] [0033]).
 The modification would be obvious because one of the ordinary skill in the art would be motivated to improve upgrading of a software in any machine. (Singh [0007], [0018].
 As per claim 6 the rejection of claim 5 is incorporated and further Bhatia discloses: accessing, by the operating system, storing the PCI and types of storage medium NVRAM [0052].
Singh discloses storing register settings (Singh, [0055]), halting traffic to the PCI [0006] [0018 [0028], [0038], [0063].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of he claimed invention was made to incorporate the teaching of Singh with the method of Bhatia.  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve upgrading of a software efficiently. 

Neither Bhatia nor Singh however, Kochar discloses: accessing by the operating system, the identifier for the PCI component stored in the memory; PCI component specified by the identifier [0041] [0043] [0637] [0044] [0026] [0024] [0035],
The modification would be obvious because one of the ordinary skill in the art would be motivated to sequentially apply firmware updates to various hardware components across the plurality of servers without ever shutting down the entire plurality of servers.
Claims 9, 11-13 are system claims corresponding to the method claims 2 and 4-6 respectively and rejected under the same reason set forth in connection of the rejection of claims 2 and 4-6 above.
Claims 16 and 18-20 are program product claims corresponding to the method claims 2 and 4-6 respectively and rejected under the same reason set forth in connection of the rejection of claims 2 and 4-6 above.
9. 	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 20140195711), Singh (US 20110119474),  KOCHAR (US US 20160283221, and  further in view of  Maity (US 20160011646)
As per claim 3 the rejection of claim 2 is incorporated and further Bhatia discloses PCI component and the PCI interfaces (Bhatia, (Abstract, [0009], [0069]).
KOCHAR discloses  resetting the PCI component [0040], [0041] , power interface [0021] [0046] and reset the PCI component [0646], [0041].
Neither Bhatia, Singh nor Kochar disclose calling an Advanced Configuration and Power Interface (ACPI) machine language (AML). However, in an analogous art Maity discloses the above limitation (Maity, 20160011646 Abstract, “calls an Advanced Configuration and Power Interface (ACPI) machine Language (AML) code, which execute a system management interface" (Mait, [0011] [0020] [0045] ).

Claim 10 is a system claim corresponding to the method claim 3 and rejected under the same reason set forth in connection of the rejection of claim 3 above.
Claim 17 is a program product claim corresponding to the method claim 3 and rejected under the same reason set forth in connection of the rejection of claim 3 above.
10.    Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 20140195711), Singh (US 20110119474)  and KOCHAR US 20160283221).
As per claim 7 the rejection of claim 6 is incorporated and further Bhatia discloses PCI component after updating the firmware (Bhatia, [0069]);
Neither Bhatia, nor Kochar nor Singh disclose restoring the register setting and restoring traffic. However it is common knowledge in the art to restore the register setting and restoring traffic. The modification would be obvious because one of the ordinary skill in the art would be motivated to support recovery from platform errors without have to reset the entire compute platform and have the opportunity to handle the error event in an efficient way.
To support the common knowledge the reference GARASCHENKO  (US 20130039443) and SWANSON (US 20170177457) are cited in the 892 (paper number 08/10/2020).
Claim 14 is a system claim corresponding to the method claim 7 and rejected under the same reason set forth in connection of the rejection of claim 7 above.

Conclusion

Puthillathe  (US 20160364243) discloses: a Baseboard Management Controller (BMC) coupled to the processor that the ACPI OEM driver is available; firmware update using PCIe transport; By extending ACPI and UEFI capabilities, the systems and methods fit into otherwise existing ACPI and UEFI architectures and hence can be implemented by BIOS/UEFI and BMC vendors.
Kulchytskyy  (US 10860308) discloses: update a PCIe firmware of a PCIe device or a firmware in another type of peripheral device using a firmware shell utility;  BMCs typically communicate with the computing systems that host them using interfaces and commands defined by the Intelligent Platform Management Interface ("IPMI"). IPMI is a set of computer interface specifications for autonomous computer systems, like BMCs, that provide monitoring capabilities independently of a host system's processor, firmware, and operating system.
Santharam (US 10628176) discloses: Firmware configuration using REST over IPMI interface.
Title: A framework to secure peripherals at runtime, author: F Zhang et al, published on 2014
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696. The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196